Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 1 of 48 PageID: 62




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 AVI ALEXANDER RACHLIN,                    HON. FREDA L. WOLFSON,
                                           U.S.D.J.
                      Plaintiff,
                                           HON. TONIANNE J.
          -against-                        BONGIOVANNI, U.S.M.J.

                                           CIVIL ACTION NO. 3:21-cv-
 GEORGE K. BAUMANN,                        15343
 Individually and as Chief of Police of
 the FREEHOLD TOWNSHIP POLICE              CIVIL ACTION
 DEPARTMENT and FREEHOLD
 TOWNSHIP,                                 (ELECTRONICALLY FILED)

                      Defendants.          Motion Date: October 18, 2021

            BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR A
              PRELIMINARY AND PERMANENT INJUNCTION


Edward A. Paltzik
JOSHPE MOONEY PALTZIK LLP
1407 Broadway, Suite 4002
New York, NY 10018
Tel: (212) 344-8211
Fax: (212) 313-9478
epaltzik@jmpllp.com

Attorneys for Plaintiff
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 2 of 48 PageID: 63




                                TABLE OF CONTENTS

                                                                                              Page

TABLE OF
AUTHORITIES …………………………………………………………………. iii

INTRODUCTION ………………………………………………………………... 1

BACKGROUND …………………………………………………………………. 6
   I.     New Jersey’s Statutory and Regulatory Scheme Relating to
          Applications for Firearms Purchase Identification Cards …………........ 6

   II.    Plaintiff’s Application for a Firearms Purchase Identification
          Card………………………………………………………..……………. 9
   III.   Baumann Imposes a Policy and Demand Requiring Plaintiff to Submit
          to Screening by a Clinical Psychologist In Order to Obtain a Firearms
          Purchase Identification Card ……………………………..…………… 12
   IV.    Baumann’s Ongoing Denial of Plaintiff’s Application for a Firearms
          Purchase Identification Card……………..……..……………………... 16

ARGUMENT…………………………………………………………………...... 18

   V.     Plaintiff Is Likely To Succeed on the Merits of His Second
          Amendment Claim …………………………………………..………... 19

          A. Baumann’s Policy and Demand Requiring Plaintiff to Submit to
             Screening by a Clinical Psychologist In Order to Obtain a Firearms
             Purchase Identification Card, and Denial of Plaintiff’s Application for
             a Firearms Purchase Identification Card, Impose an Ongoing Burden
             on Plaintiff’s Second Amendment Right to
             Keep and Bear Arms ………………………………………………. 21

          B. Baumann’s Conduct Fails Any Level of Heightened
             Constitutional Scrutiny ………......................................................... 26

             1. At a Minimum, Strict Scrutiny Should Apply ………………… 26


                                                 i
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 3 of 48 PageID: 64




             2. Baumann’s Conduct Fails Even Intermediate Scrutiny …...…. 28

   VI.   Alternatively, Baumann’s Policy and Demand Requiring Plaintiff to
         Submit to Screening by a Clinical Psychologist In Order to Obtain a
         Firearms Purchase Identification Card, and Denial of Plaintiff’s
         Application for a Firearms Purchase Identification Card, Are
         Categorically Unconstitutional Because They Completely Bar
         Plaintiff from Exercising His Second Amendment Right to Keep
         and Bear Arms, Despite the Fact that Plaintiff Is Not Subject to
         Disqualification From Acquiring, Owning, or Possessing Firearms
         Under New Jersey or Federal Law and Presents No Danger to Public
         Health, Safety, or Welfare ….................................................................. 29

   VII. Plaintiff Will Suffer Irreparable Harm in the Absence of a
        Preliminary Injunction ………………………………………………... 35

   VIII. The Balance of the Equities Favors the Grant of Preliminary
         Injunctive Relief …………………………………................................. 36

   IX.   The Court Should Waive the Bond Requirement or Set Bond at a
         Nominal Amount ……………………………………………………… 37

   X.    The Court Should Enter Final Judgment Awarding a Permanent
         Injunction ……………………………………………………..……..... 38
CONCLUSION ………………………………………………………………..... 40




                                                  ii
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 4 of 48 PageID: 65




                        TABLE OF AUTHORITIES

Cases                                                                  Page

Ass’n of N.J. Rifle & Pistol Clubs Inc. v. AG N.J.,
      974 F.3d 237 (3d Cir. 2020) …………………………………….………... 26

Ayotte v. Planned Parenthood of N. New England,
      546 U.S. 320 (2006) …………………………………….………......... 19, 20

Baby Tam & Co. v. City of Las Vegas,
     154 F.3d 1097 (9th Cir. 1998) …………………………………..………... 38

Bd. of Trustees of State Univ. of New York,
       492 U.S. 468 (1989) ……………………………………………..……….. 28

Binderup v. AG of United States,
      836 F.3d 336 (3d Cir. 2016) ……………………………………… 20, 23, 30

Board of Educ. v. F.C. ex rel. R.C.,
     2 F. Supp. 2d 637 (D.N.J. Apr. 22, 1998) ………………………………... 37

City of Los Angeles v. Alameda Books, Inc.,
       535 U.S. 425 (2002) .………………………………………………….….. 29

Connection Distrib. Co. v. Reno,
     154 F.3d 281 (6th Cir. 1998) …………………………………………....... 36

Curtis 1000, Inc. v. Suess,
      24 F.3d 941 (7th Cir. 1994) ………..………..………..…………...……… 38

DeLeon v. Susquehanna Cnty. Sch. Dist.,
     747 F.2d 149 (3d Cir. 1984) ………..………..………..………..….....…... 38

District of Columbia v. Heller,
       554 U.S. 570 (2008)………………………………..………………… passim

Dream Palace v. County of Maricopa,
     384 F.3d 990 (9th Cir. 2004) …………………………………………....... 38



                                      iii
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 5 of 48 PageID: 66




Drummond v. Twp. of Robinson,
    784 F. App’x 82 (3d Cir. 2019) …………………………………………... 22

Elliott v. Kiesewetter,
       98 F.3d 47 (3d Cir. 1996) ……………………………………………..….. 37

Ezell v. City of Chicago,
       651 F.3d 684 (7th Cir. 2011) ……………………………........... 1, 22, 30, 35

Getzes v. Mackereth,
      2013 WL 5882040 (M.D. Pa. Oct. 30, 2013) …………………………….. 38

Grace v. District of Columbia,
     187 F. Supp. 3d 124 (D.D.C. 2016) …………………………………...…. 29

Heller v. District of Columbia,
      670 F.3d 1244 (D.C. Cir. 2011) …………………………………...……... 21

K.A. ex rel. Ayers v. Pocono Mountain Sch. Dist.,
      710 F.3d 99 (3d Cir. 2013) ……………………………………………...... 35

Kickapoo Traditional Tribe of Texas v. Chacon,
     46 F. Supp. 2d 644 (W.D. Tex. 1999) ………………………………...….. 38

Lewis v. Kugler,
      446 F.2d 1343 (3d Cir. 1971) …………………………………………….. 35

Mai v. United States,
      952 F.3d 1106 (9th Cir. 2020) ……………………………………………. 33

McCullen v. Coakley,
    134 S. Ct. 2518 (2014) ………………………………………………..….. 28

McDonald v. City of Chicago,
    561 U.S. 742 (2010) …………………………………………………. passim

Miller v. Johnson,
      515 U.S. 900 (1995) ……………………………………………………… 27




                                      iv
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 6 of 48 PageID: 67




Morris v. District of Columbia,
     38 F. Supp. 3d 57 (D.D.C. 2014) ……………………………………..….. 38

Pembaur v. City of Cincinnati,
     475 U.S. 469 (1986) ……..………………………………………………… 2

Reilly v. City of Harrisburg,
       858 F.3d 173 (3d Cir. 2017) …………………………………………..….. 18

Rhein v. Pryor,
      2014 U.S. Dist. LEXIS 36305 (N.D. Ill. Mar. 20, 2014) ……………..….. 33

San Antonio Indep. Sch. Dist. v. Rodriguez,
     411 U.S. 1 (1973) ……………………………………………………..….. 26

Stokes v. United States DOJ,
      2021 U.S. Dist. LEXIS 142785 (N.D. Cal. July 30, 2021) …………... 32, 33

Teixeira v. Cnty. of Alameda,
      873 F.3d 670 (9th Cir. 2017) …………………………………..…... 1, 21, 22

Temple Univ. v. White,
     941 F.2d 201 (3d Cir. 1991) …………………………………………..….. 37

United States v. Marcavage,
      609 F.3d 264 (3d Cir. 2010) …………………………………………..….. 19

United States v. Marzzarella,
      614 F.3d 85 (3d Cir. 2010) ………………………………………...… passim

United States v. Mitchell,
      652 F.3d 387 (3d Cir. 2011) …………………………………………..….. 19

Wrenn v. District of Columbia,
     864 F.3d 650 (D.C. Cir. 2017) ……………………………….. 29, 31, 36, 39




                                      v
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 7 of 48 PageID: 68




Constitutions, Statutes and Rules

United States Constitution

U.S. Const. amend. II ………………………………………………………. passim

United States Code

18 U.S.C. § 922(g) .……………………………………………………………… 25

FED. R. CIV. P.

FED. R. CIV. P. 65(a)(2) ………………………………………………………... 38

FED. R. CIV. P. 65(c) ………………………………………………………....... 37

N.J.S.A.

§ 2C:58-3(b) . . . …………………………………………………………............... 6

§ 2C:58-3(c) . . . …………………………………………………………...... passim

§ 2C:58-3(d) . . . ………………………………………………………............. 9, 23

§ 2C:58-3(f) . . . …………………………………………………………............... 2

§ 2C:39-5(c)(1) . . . ……...………………………………………………............... 6

§ 2C:43-6(a)(3) . . . ………………...……………………………………............... 6

§ 2C:43-3(b)(1) . . . ………………………..……………………………................ 6

§ 2C:39-10(c) . . . . ………………………………………………………............... 6

N.J.A.C.

§ 13:54-1.4(a) . . . ………………………………………………………................. 6

§ 13:54-1.4(d) . . . ………………………………………………………................ 7



                                      vi
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 8 of 48 PageID: 69




Other Sources

Emily P. Terlizzi, M.P.H., and Benjamin Zablotsky, Ph. D., Mental Health
Treatment Among Adults: United States, 2019, U.S. DEPARTMENT OF
HEALTH AND HUMAN SERVICES, Centers for Disease Control and
Prevention, National Center for Health Statistics, NCHS Data Brief No. 380 (Sep.
2020), available at https://www.cdc.gov/nchs/data/databriefs/db380-H.pdf
. . . ………………………………………………………................................. 24, 25

APA Poll: Most Americans Have Sought Mental Health Treatment But Cost,
Insurance Still Barriers, AMERICAN PSYCHOLOGICAL ASSOCIATION
(2004), available at https://www.apa.org/news/press/releases/2004/05/apa-poll
. . . ………………………………………………………....................................... 24




                                      vii
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 9 of 48 PageID: 70




                                 INTRODUCTION

      The Second Amendment to the United States Constitution guarantees “the

right of the people to keep and bear Arms.” U.S. Const. amend. II. The Second

Amendment, as incorporated through the Fourteenth Amendment, prohibits a state

or any political subdivision thereof from infringing on this right. McDonald v. City

of Chicago, 561 U.S. 742 (2010). This guarantee includes the right to possess

firearms for self-defense. District of Columbia v. Heller, 554 U.S. 570, 630 (2008).

Necessary to the exercise of this fundamental right is the ability to acquire firearms

in the first place. Teixeira v. Cnty. of Alameda, 873 F.3d 670, 677 (9th Cir. 2017)

(quoting Ezell v. City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011)) (the “Second

Amendment right to keep and bear arms for self-defense ‘wouldn’t mean much’

without the ability to acquire arms.”).

      In New Jersey, though, the Constitutional right to possess firearms for self-

defense is far from guaranteed; law-abiding citizens like Plaintiff, Avi Alexander

Rachlin (“Plaintiff” or “Rachlin”), who wish to acquire rifles or shotguns must first

obtain a Firearms Purchase Identification (“FID”) card. N.J.S.A. § 2C:58-3(b).

Notwithstanding this obstacle, persons not subject to any of eight “disabilities” set

forth in N.J.S.A. § 2C:58-3(c) are entitled to approval of their application and

issuance of an FID card. N.J.S.A. § 2C:58-3(c); N.J.S.A. § 2C:58-3(d).




                                          1
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 10 of 48 PageID: 71




       In October 2020, Rachlin submitted his application for an FID card to his

 issuing authority, Defendant George K. Baumann (“Baumann”), Chief of Police of

 the Freehold Township Police Department (the “FTPD”), a municipal subdivision

 of Defendant Freehold Township (the “Township”). See Declaration of Plaintiff

 dated September 21, 2021 at ¶ 5 (“Rachlin Decl.”). Baumann is the highest official

 in the Township responsible for setting and enforcing policy with respect to FID

 cards, since, as the Chief of the FTPD, Baumann has final decision-making authority

 over FID card applications. N.J.S.A. § 2C:58-3(d). Thus, his unconstitutional

 conduct, policies, and demands with respect to FID cards as set forth hereinafter are

 official policies of the Township. See e.g., Pembaur v. City of Cincinnati, 475 U.S.

 469, 480 (1986).

       Rachlin fully and truthfully complied with all requirements of the FID card

 application process. Nonetheless, in March 2021, following an unlawful processing

 delay,1 and even after Baumann verbally approved Rachlin’s application for an FID

 card, Defendants began enforcing a policy and demand against Rachlin requiring

 that he also be screened by a clinical psychologist at his own expense, and moreover,

 that his application would be denied unless and until he provides Defendants with a



 1
   The issuing authority shall grant an application for an FID card “unless good
 cause for the denial thereof appears, shall grant the [FID card] . . . within 30 days
 from the date of the receipt of the application for residents of this State . . . .”
 N.J.S.A. § 2C:58-3(f).
                                            2
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 11 of 48 PageID: 72




 letter from the clinical psychologist stating that issuance of an FID card to Rachlin

 “will not cause any safety issues to [himself] or the general public,” thus compelling

 Rachlin to commence this action in order to vindicate his Second Amendment right

 to keep and bear arms. See Complaint in this action dated August 16, 2021, attached

 as Exhibit 1 to the accompanying Declaration of Edward A. Paltzik dated September

 21, 2021 (“Paltzik Decl.”); Letter from Baumann to Rachlin dated March 4, 2021,

 attached as Exhibit 2 to the Paltzik Decl.; Rachlin Decl. at ¶¶ 21, 22. Although

 Rachlin made reasonable efforts to accommodate this unconstitutional policy and

 demand—he even obtained a letter from a licensed professional counselor

 confirming that Rachlin was not a danger to himself or others—his efforts did not

 satisfy Baumann. See Letter from licensed professional counselor Jordan Faiman

 (“Faiman”) dated March 19, 2021, attached as Exhibit 3 to the Paltzik Decl.; Letter

 from Baumann to Rachlin dated March 19, 2021 rejecting Faiman’s March 19, 2021

 Letter, attached as Exhibit 4 to the Paltzik Decl.; Rachlin Decl. at ¶¶ 24-26, 29-30.

 Accordingly, Defendants denied Rachlin’s application for an FID Card and informed

 Rachlin that he would not be eligible to receive an FID card until he complied with

 their policy and demand for clinical psychological screening. See automated email

 from the online New Jersey Firearms Application & Registration Systems (“FARS”)

 to Plaintiff entitled “Firearms Purchaser Identification Card and/or Handgun

 Purchase Permit Application – Status Update” dated March 26, 2021, attached as

                                           3
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 12 of 48 PageID: 73




 Exhibit 5 to the Paltzik Decl.; Letter from Bauman to Rachlin dated March 26, 2021,

 attached as Exhibit 6 to the Paltzik Decl.

       Rachlin is a 20-year-old resident of the Township and is a student in good

 standing enrolled in The Pennsylvania State University. Rachlin Decl. at ¶ 1. He has

 never been convicted of a crime, has never been arrested, has never been

 involuntarily committed or confined to any mental or psychiatric institution, has

 never been adjudicated by a court or any other tribunal as a mental defective or as a

 danger to himself or others, has never suffered from a legal disability to possess and

 acquire firearms, and does not use illegal drugs or abuse alcohol. Id. at ¶¶ 6, 38.

 Rachlin is simply a law-abiding citizen who desires to exercise his fundamental,

 individual right to acquire and possess firearms for self-defense. However, because

 of Baumann’s prior and continuing enforcement of their policy and demand, Rachlin

 cannot exercise his Second Amendment rights without running afoul of New

 Jersey’s various criminal laws regulating firearms and related conduct, violations of

 which carry severe penalties including imprisonment and the lifetime loss of his

 Second Amendment rights—laws also enforced by Baumann and his FTPD.

       As the Supreme Court clearly established and commanded in Heller, if a

 person is not disqualified from exercising his right to keep and bear arms protected

 under the Second Amendment, the government must permit the person to acquire

 and possess a firearm for self-defense in the home. Heller, 554 U.S. at 635. Since

                                              4
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 13 of 48 PageID: 74




 Rachlin is not disqualified from exercising his Second Amendment rights—a fact

 known to Defendants—and is constitutionally entitled to acquire and possess

 firearms for self-defense, Baumann’s ongoing enforcement of the policy and

 demand that Rachlin submit to screening by a clinical psychologist, and ongoing

 denial of Rachlin’s application for an FID card, are individually and collectively an

 unconstitutional ban infringing on Rachlin’s right to keep and bear arms for self-

 defense in the home.

       Rachlin is thus entitled to preliminary injunctive relief against Defendants in

 order to redress Baumann’s ongoing deprivation of Rachlin’s Second Amendment

 right to keep and bear arms—which is an official policy of the Township—to wit: a

 preliminary injunction (1) enjoining and restraining Defendants from denying and

 continuing to deny Plaintiff’s FID card application, (2) enjoining and restraining

 Defendants from engaging in acts and enforcing their policies, demands, practices,

 and customs that individually and collectively result in the denial of Plaintiff’s FID

 card and violation of Plaintiff’s right to keep and bear arms, including but not limited

 to Defendants’ policy and demand that Rachlin submit to screening by a clinical

 psychologist in order to obtain an FID card, (3) requiring that Defendants issue

 Plaintiff an FID card and allow Plaintiff to acquire and possess firearms in

 accordance with New Jersey law, and (4) to the extent State law formed the basis of

 Defendants’ past and continuing denial of Plaintiff’s FID card and right to keep and

                                            5
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 14 of 48 PageID: 75




 bear arms, enjoining and restraining Defendants from continuing to enforce such

 provisions against Plaintiff. Moreover, because the claims in this case require no

 further factual development, permanent injunctive relief is likewise appropriate, to

 wit: a permanent injunction enjoining and restraining the same conduct.

                                  BACKGROUND

    I.      New Jersey’s Statutory and Regulatory Scheme Relating to
            Applications for Firearms Purchase Identification Cards
         In New Jersey, law-abiding citizens must possess an FID card in order to

 purchase a rifle or shotgun in. N.J.S.A. § 2C:58-3(b) (“No person shall . . . receive,

 purchase or otherwise acquire . . . a rifle or shotgun . . . unless the purchaser,

 assignee, donee, receiver or holder . . . possesses a valid firearms purchaser

 identification card . . . .”). “Any person who knowingly has in his possession any

 rifle or shotgun without having first obtained a firearms purchaser identification card

 in accordance with [N.J.S.A. § 2C:58-3] is guilty of a crime of the third degree,”

 (N.J.S.A. § 2C:39-5(c)(1)), which carries a prison sentence of three to five years

 (N.J.S.A. § 2C:43-6(a)(3)), and a fine of up to $15,000 (N.J.S.A. § 2C:43-3(b)(1)).

         An applicant must complete the S.T.S. 033 form (“Form 033”), obtainable

 only “from municipal police departments, State Police stations, and licensed retail

 firearms dealers. N.J.A.C. § 13:54-1.4(a); see also Form 033, attached as Exhibit 7

 to the Paltzik Decl. If the applicant “gives . . . any false information” on Form 033,

 he “is guilty of a crime of the third degree.” N.J.S.A. § 2C:39-10(c).

                                           6
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 15 of 48 PageID: 76




       Form 033 also requires the applicant to disclose sensitive information

 regarding mental health treatment. Indeed, Item (24) on the Form poses the

 following question: “Have you ever been confined or committed to a mental

 institution or hospital for treatment or observation of a mental or psychiatric

 condition on a temporary, interim, or permanent basis? If yes, give the name and

 location of the institution or hospital and the date(s) of such confinement or

 commitment.” (“Item 24”). Item 24 contains the choice of a “Yes” box or a “No”

 box in which to place a check mark. Item (26) on the Form poses the following

 question: “Have you ever been attended, treated or observed by any doctor or

 psychiatrist or at any hospital or mental institution on an inpatient or outpatient basis

 for any mental or psychiatric condition? If yes, give the name and location of the

 doctor, psychiatrist, hospital or institution and the date(s) of such occurrence.”

 (“Item 26”). Item 26 also contains the choice of a “Yes” box or a “No” box in which

 to place a check mark.

       The applicant must also complete the S.P. 66 form (“Form 66”), thereby

 waiving the privacy of his mental health records, “including disclosure of the fact

 that said records may have been expunged,” by consenting to their disclosure as part

 of the application. N.J.A.C. §13:54-1.4(d); see also Form 66, attached as Exhibit 8

 to the Paltzik Decl.




                                            7
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 16 of 48 PageID: 77




        Notwithstanding these and other burdensome prerequisites to acquiring a rifle

 or shotgun, “[n]o person of good character and good repute in the community in

 which he lives, and who is not subject to any of the disabilities set forth in this

 section . . . shall be denied a . . . firearms purchase identification card . . . .” N.J.S.A.

 § 2C:58-3(c) (emphasis added). The “disabilities” provision of N.J.S.A. § 2C:58-

 3(c) provides, in pertinent part:

               No . . . firearms purchaser identification card shall be
               issued: (1) “ To any person who has been convicted of a
               crime, or a disorderly persons offense involving an act of
               domestic violence . . . .”, (2) “To any drug dependent
               person . . . any person who is confined for a mental
               disorder to a hospital, mental institution, or sanitarium, or
               to any person who is presently an habitual drunkard;”, (3)
               “To any person who suffers from a physical defect or
               disease which would make it unsafe for him to handle
               firearms, to any person who has ever been confined for a
               mental disorder, or to any alcoholic . . . to any person who
               knowingly falsifies any information on the application
               form for a . . . firearms purchaser identification card ”, (4)
               “To any person under the age of 18 years . . . .”, (5) “[t]o
               any person where the issuance would not be in the interest
               of the public health, safety, or welfare[],”(6) To any
               person who is subject to a restraining order issued pursuant
               to the “Prevention of Domestic Violence Act of 1991,” . . .
               prohibiting the person from possessing any firearm;”, (7)
               “To any person who was adjudicated delinquent for an
               offense which, if committed by an adult, would constitute
               a crime and the offense involved the unlawful use or
               possession of a weapon, explosive or destructive
               device . . . . ”, or (8) “To any person whose firearm is
               seized pursuant to the “Prevention of Domestic Violence
               Act of 1991,” . . . and whose weapon has not been
               returned. N.J.S.A. § 2C:58-3(c). (Emphasis added).

                                              8
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 17 of 48 PageID: 78




 Otherwise, “[t]he chief of police of an organized full-time police department of the

 municipality where the applicant resides . . . . shall upon application, issue to any

 person qualified under the provisions of subsection c. of this section . . . a firearms

 purchaser identification card.” N.J.S.A. § 2C:58-3(d) (emphasis added).

     II.     Plaintiff’s Application for a Firearms Purchase Identification Card
           On October 24, 2020, Rachlin submitted his completed Forms 33 and 66 to

 the FTPD using FARS.2 See email from FARS to Plaintiff dated October 24, 2020

 confirming his successful submission of his application for an FID Card, attached as

 Exhibit 9 to the Paltzik Decl.; Rachlin Decl. at ¶ 5. Rachlin has never “been confined

 or committed a mental institution or hospital for treatment or observation of a mental

 or psychiatric condition . . . .” Exhibit 7; Rachlin Decl. at ¶¶ 6, 38. However,

 Rachlin, intent on providing full and honest disclosure, checked the “Yes” box for

 Item 24. Rachlin Decl. at ¶ 11. Rachlin truthfully disclosed that when he was a minor

 under his parents’ care, he received a voluntary mental health check at CentraState

 Medical Center (“CentraState”) in Freehold Township at the request of his parents

 and was evaluated, cleared, and discharged after three hours. Id. at ¶ 11. He candidly

 provided the following supplemental response to Item 24:

                To the best of my memory, it was 1 time, 4 years ago for
                a period that lasted 3 hours. This was at the request of my
                parents. I was evaluated at Centra State [sic] where a

 2
  Since Rachlin submitted his Forms 33 and 66 using the online FARS system, he
 does not have in his possession exact copies of those documents as they were filed.
                                            9
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 18 of 48 PageID: 79




              medical professional cleared me and I was discharged.
              The FTPD transported me in the back of the cruiser. I was
              not handcuffed or restrained. I do not remember the exact
              date this occurred. See PDF of text file created and saved
              by Rachlin containing the contents of his responses to
              Items 24 and 26, attached as Exhibit 10 to the Paltzik Decl;
              Rachlin Decl. at ¶ 11.3

 This evaluation was entirely voluntary, not for any specific “mental or psychiatric

 condition” (See Exhibit 7), and he was not confined or committed to CentraState.

 Rachlin Decl. at ¶ 12.

       Furthermore, Rachlin, like millions of Americans who voluntarily seek an

 expert opinion and support, saw a psychiatrist, also while he was a minor and years

 before submitting his application. Id. at ¶ 13. Rachlin received a prescription for

 Prozac, which he used for less than three months. Id. Thus, also with the intention

 of providing full and honest disclosure, Rachlin checked the “Yes” box for Item 26

 and provided the following supplemental response:

              To the best of my memory, it was 1 time, 4 years ago,
              where I went to a psychiatrist for depression-related issues
              and prescribed Prozac. I took the drug for less than 3
              months. Looking back now I don’t think I was actually
              ever depressed. I have not dealt with any medical
              professional related to my mental health in over 4 years. I
              do not remember the exact date this occurred or who the
              Dr was. Exhibit 10; Rachlin Decl. at ¶ 14.



 3
   Similarly, Rachlin does not have in his possession exact copies of his
 supplemental responses to Items 24 and 26 as filed, but preserved his responses in
 a text file verbatim (Exhibit 10).
                                          10
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 19 of 48 PageID: 80




 These disclosures regarding Rachlin’s juvenile medical history were not part of any

 publicly available record, and Baumann would never have discovered this

 information but for Rachlin’s honesty. Rachlin Decl. at ¶ 15. Outpatient mental

 health counseling, whether at a hospital or in an office setting, is not one of the

 disqualifying factors set forth in N.J.S.A. § 2C:58-3(c) unless the counseling

 involves confinement.

         On November 7, 2020, Rachlin attended a required fingerprinting

 appointment. Rachlin Decl. at ¶ 16. The FTPD received Rachlin’s fingerprints that

 same day. Id. On November 11, 2020, the New Jersey State Police completed its

 required background check of Rachlin. Id. at ¶ 17. Yet, over the next several months,

 the FTPD failed to timely process Rachlin’s application. Id.

         Accordingly, on February 8, 2021, Rachlin visited the FTPD headquarters and

 requested an update on his application. Id. FTPD Officer Sean Foley spoke with

 Rachlin, and rather than update Rachlin on the progress of his application, Officer

 Foley inexplicably demanded that Rachlin re-submit Form 66. Id. Rachlin complied

 with Officer Foley’s unlawful demand. See Rachlin’s resubmitted Form 66, attached

 as Exhibit 11 to the Paltzik Decl; Rachlin Decl. at ¶ 18. Officer Foley falsely assured

 Rachlin that the application would be processed within two weeks. Rachlin Decl. at

 ¶ 18.




                                           11
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 20 of 48 PageID: 81




       On February 23, 2021, Rachlin attended a meeting of the Township

 Committee and delivered a speech in which he criticized Baumann’s police

 department for the delay in processing Rachlin’s application. Id. at ¶ 19. After the

 meeting, two Committee members told Rachlin that they would discuss the

 application with Baumann. Id. Not coincidentally, on Friday February 26, 2021,

 Baumann finally called Rachlin. Id. at ¶ 20. During this call, Baumann told Rachlin

 that the FID card application was “approved” and “good to go,” and that Rachlin

 should wait a few days and he could then pick up his card. Id. Baumann also revealed

 that, in sum and substance, “we were thinking about requesting that you be screened

 but ultimately determined your issues were very minor and so long ago.” Id.

    III.   Baumann Imposes a Policy and Demand Requiring Plaintiff to
           Submit to Screening by a Clinical Psychologist In Order to Obtain a
           Firearms Purchase Identification Card
       However, only a week later, on March 3, 2021, Baumann called Rachlin and

 reversed course. Id. at ¶ 21. Without providing any basis for the about-face,

 Baumann informed Rachlin that he was now concerned that Rachlin was a danger

 to himself, and that the prior verbal approval was rescinded. Id. Compounding the

 situation, Baumann imposed a policy and demand upon Rachlin requiring him to

 obtain “clearance” from a “mental health professional” that Rachlin is not a danger

 to himself or others. Id. When Rachlin asked Baumann why he had changed his

 mind, Baumann responded: “I’m not arguing with you.” Id.


                                         12
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 21 of 48 PageID: 82




       The next day, Baumann delivered a letter to Rachlin, writing:

              As per our conversation on March 3, 2021, in order for me
              to approve you obtaining a NJ Firearms ID card, I am
              requesting that you get evaluated and screened by a
              clinical psychologist. I am requiring that you get clearance
              from that doctor stating that you owning or possessing a
              firearm will not cause any safety issues to yourself or the
              general public.

              As soon as I receive these assurances, I will be able to
              approve your application for a NJ Firearms ID Card.
              Exhibit 2; Rachlin Decl. at ¶ 22.

       Obtaining a screening appointment and evaluation from a clinical

 psychologist can be costly and difficult. Rachlin Decl. at ¶ 23. For example, on

 March 3, 2021, the same day Baumann called Rachlin to demand that he submit to

 screening by a “mental health professional,” Rachlin obtained a quote of $2,500.00

 from one clinical psychologist for screening services, a sum of money that Rachlin

 could not afford to spend to acquire his FID and exercise his rights at that time

 without imposing severe burdens in other areas of financial need. Id.

       In spite of the unconstitutional and burdensome nature of Baumann’s policy

 and demand, Rachlin nonetheless made a good faith effort to comply and provide

 Baumann with further evidence that he was not a danger to himself or others. Id. at

 ¶ 24. Accordingly, on March 12, 2021, Rachlin met with Faiman, who had counseled

 Rachlin from 2013 to July 2017 with respect to adolescent frustrations at the request

 of Rachlin’s mother. Id. at ¶ 25. Faiman was thus uniquely well-positioned to

                                          13
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 22 of 48 PageID: 83




 accurately evaluate Rachlin. Id. As well, Faiman’s professional services were

 covered by Rachlin’s health insurance carrier, which, given the potentially

 substantial cost of an evaluation by a clinical psychologist, was understandably a

 significant consideration for Rachlin, a college student. Id.

       Having evaluated Rachlin, Faiman drafted a letter dated March 19, 2021

 summarizing his evaluation findings. Exhibit 3; Rachlin Decl. at ¶ 26. As to

 Faiman’s earlier counseling of Rachlin, Faiman noted that “safety concerns weren’t

 indicated in the original referral.” Id. Regarding the new evaluation, Faiman wrote:

              . . . I was contacted again by Mr. Rachlin himself, in early
              March 2021 to discuss and process the matter at hand,
              including an exploration of the past 4 years since his final
              therapy session. I am unable to comment on safety
              concerns over the course of 4 years since this last session,
              however, based on Mr. Rachlin’s description of his
              success in the later years of high school and ultimate
              acceptance into secondary schooling, I am able to surmise
              he has left any prior mental health and/or safety issues in
              his adolescent/early teenage years. Further, during the
              03/12/2021 tele-counseling session, I was able to conduct
              a formal safety assessment with Mr. Rachlin, to which I
              was able to determine he is not currently a danger to
              himself and/or others. In fact, given his current
              achievements at his secondary school, it seems likely his
              future is bright. Exhibit 3 (emphasis added).

 Rachlin also obtained a certified letter dated March 16, 2021 from Monmouth

 County Adjuster William R. Bucco, CPM confirming that there were no records of

 Rachlin having been confined or committed (attached as Exhibit 12 to the Paltzik

 Decl.); Rachlin Decl. at ¶ 27.
                                          14
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 23 of 48 PageID: 84




        While Rachlin was working to satisfy Baumann’s unconstitutional policy and

 demand, Baumann’s investigation of Rachlin took another irregular turn when

 Baumann called Rachlin’s mother and claimed he was looking to speak to Rachlin.

 Rachlin Decl. at ¶ 28. This phone call made little sense given that Baumann had

 Rachlin’s phone number, that he had spoken with Rachlin by phone multiple times,

 and that Rachlin’s mother was not a reference on Rachlin’s application. Id. This call

 by Baumann had no apparent purpose other than to intimidate Rachlin and his

 family. Id.

        On March 19, 2021, Rachlin submitted Faiman’s letter to Baumann. Rachlin

 Decl. at ¶ 29. That same day, Baumann delivered a letter to Rachlin rejecting

 Faiman’s letter, insisting that Rachlin submit to the unconstitutional requirement of

 obtaining an evaluation by a clinical psychologist. Exhibit 4; Rachlin Decl. at ¶ 29.

 This letter stated that:

               On March 4, 2021, I had sent you a letter requesting that
               you get evaluated and screened by a clinical psychologist
               in order for me to approve your firearms application.
               Today, March 19, 2021, I received a letter from Jordan
               Faiman Licensed Professional Counselor and Approved
               Clinical Supervisor. Unfortunately, this did not fulfil [sic]
               my request of being evaluated and screened by a clinical
               psychologist.

               In addition to getting evaluated and screened, I requested
               a letter from the clinical psychologist to clearly indicate
               that you owning or possessing a firearms [sic] will not
               cause any harm to yourself or the general public.

                                            15
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 24 of 48 PageID: 85




              Until I receive these assurances, I will be unable to
              approve your application for a NJ Firearms ID card.
              Exhibit 4.

 Baumann also left a voicemail for Rachlin on March 19, 2021 stating the following:

              Good morning Avi, this is Chief Baumann, Freehold
              Township Police Department. Um…the letter I sent you,
              you have to be evaluated and screened by a clinical
              psychologist. This guy here is nothing but a professional
              counseling services, and he don’t have the uh…he is not a
              clinical psychologist. Now, I don’t want to just deny your
              application I want to be fair here and give you an
              opportunity, but what I sent you is not what you gave back
              here. I asked you to go get evaluated and screened by a
              clinical psychologist and I need it specifically to say that
              you owning a weapon, a firearms [sic], will not cause any
              safety issues to yourself or the general public. Alright, if
              you want to give me a call back, 732-294-5137. I’m also
              going to back this up with a letter sent to your house. Take
              care. Rachlin Decl. at ¶ 30.

 On the evening of March 23, 2021, Rachlin again appeared before the Township

 Committee and delivered a speech in which he sharply criticized Baumann for lack

 of accountability and asserted, inter alia, that “Chief Baumann is abusing his

 power.” Id. at ¶ 32.

    IV.    Baumann’s Ongoing Denial of Plaintiff’s Application for a Firearms
           Purchase Identification Card
       Despite the lack of any disqualifying disability in Rachlin’s background, on

 the morning of March 26, 2021—over 150 days since Rachlin submitted his FID

 card application—Rachlin received an automated email from the FARS system

 which stated:

                                          16
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 25 of 48 PageID: 86




             AVI RACHLIN,
             Confirmation Number: 20298272970
             Application Status: Denied
             Date of Denial: 3/25/2021
             Issuing Police Department: FREEHOLD TWP PD
             [NJ0131600]
             Contact Phone for Issuing Police Department: (732) 294-
             5139
             Your application for a New Jersey Firearm Purchaser
             Identification Card and/or Permit to Purchase a
             Handgun(s) has been denied by the issuing authority. The
             actual reason for this denial will be made available to you
             from the issuing police department in the form of a letter
             mailed to your residence.
             Exhibit 5; Rachlin Decl. at ¶ 34.

       Later that day, Baumann delivered a letter to Rachlin denying his FID card:

             Your Firearms application background investigation has
             revealed potential grounds to deny your application on the
             basis of Public Health Safety and Welfare.

             In accordance with NJSA 2C:58-3C, you have the option
             of requesting a Pre-Decision Conference with the Chief of
             Police, prior to a final denial of your application. The
             purpose of this Pre-Decision Conference is to allow you
             the opportunity to bring forth any additional information
             that may change the status of your application from
             potentially being denied.

             You are not obligated to have a Pre-Decision Conference,
             and may choose not to meet with the Chief of Police. If
             you choose not to have a conference, your application
             denial will be finalized. You will then receive a letter
             acknowledging the denial. Exhibit 6 (emphasis in
             original); Rachlin Decl. at ¶ 35.

 Rachlin has not received any further correspondence from Defendants. Rachlin Decl.

 at ¶ 36. Even if Rachlin were to re-apply for an FID card, Baumann would surely
                                         17
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 26 of 48 PageID: 87




 continue to enforce the policy and demand that Rachlin undergo costly and

 unnecessary screening by a clinical psychologist. Exhibit 2; Exhibit 4; Exhibit 6;

 Rachlin Decl. at ¶ 37. Regardless of whether or not Rachlin seeks an FID card under

 his present application, or reapplies, Baumann’s deprivation of Rachlin’s right to

 keep and bear arms is ongoing, completely bars Rachlin from exercising his Second

 Amendment rights, and will continue in the future, absent immediate injunctive

 relief. Id. at ¶¶ 37, 40, 42.

                                     ARGUMENT

        A plaintiff seeking preliminary injunctive relief must demonstrate (1) a

 likelihood of success on the merits and (2) a prospect of irreparable injury if the

 injunction is not granted. Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir.

 2017). In addition, “the district court . . . should take into account, when they are

 relevant, (3) the possibility of harm to other interested persons from the grant or

 denial of the injunction, and (4) the public interest.” Id.

        Here, all four factors favor this Court granting a preliminary and permanent

 injunction. Not only did Baumann deny Rachlin’s application without basis under

 New Jersey law or the U.S. Constitution, but Baumann would undoubtedly continue

 to insist that Rachlin submit to screening by a clinical psychologist even if Rachlin

 were to reapply for an FID card. In the meantime, Rachlin continues to suffer




                                            18
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 27 of 48 PageID: 88




 irreparable harm every day that this deprivation of his constitutional right to keep

 and bear arms continues.

    V.      Plaintiff Is Likely To Succeed on the Merits of His Second
            Amendment Claim
         Establishing likelihood of success on the merits “requires a showing

 significantly better than negligible but not necessarily more likely than not.” Id. at

 179. Under this standard, Plaintiff’s Second Amendment challenge is likely to

 succeed, and preliminary injunctive relief should issue.

         The Second Amendment provides: “A well regulated Militia, being necessary

 to the security of a free State, the right of the people to keep and bear Arms, shall

 not be infringed.” U.S. CONST. amend. II. The Supreme Court has held that this

 constitutional provision “protect[s] an individual right to use arms for self-defense,”

 Heller, 554 U.S. at 616, and that because “the Framers and ratifiers of the Fourteenth

 Amendment counted the right to keep and bear arms among those fundamental rights

 necessary to our system of ordered liberty,” it applies to the States via the Fourteenth

 Amendment, McDonald, 561 U.S. at 778, 791 (2010).

         Unlike a facial challenge, an as-applied challenge “does not contend that a

 law is unconstitutional as written but that its application to a particular person under

 particular circumstances deprived that person of a constitutional right.” United

 States v. Mitchell, 652 F.3d 387, 405 (3d Cir. 2011) (quoting United States v.

 Marcavage, 609 F.3d 264, 273 (3d Cir. 2010)); see also Ayotte v. Planned

                                           19
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 28 of 48 PageID: 89




 Parenthood of N. New England, 546 U.S. 320, 329 (2006) ( (“It is axiomatic that a

 statute may be invalid as applied to one state of facts and yet valid as applied to

 another.” (internal quotation marks omitted)). The Third Circuit has established “a

 two-pronged approach to Second Amendment challenges.” United States v.

 Marzzarella, 614 F.3d 85, 89 (3d Cir. 2010). The framework established in

 Marzzarella is applicable not only to facial Second Amendment challenges, but also

 to as-applied Second Amendment challenges such as the case at bar. Binderup v. AG

 of United States, 836 F.3d 336, 339 (3d Cir. 2016).

       Under Marzzarella, the two-step test for assessing challenges under the

 Second Amendment is as follows:

       First, we ask whether the challenged law imposes a burden on conduct falling
       within the scope of the Second Amendment’s guarantee. If it does not, our
       inquiry is complete. If it does, we evaluate the law under some form of means-
       end scrutiny. 4 If the law passes muster under that standard, it is constitutional.
       If it fails, it is invalid. Marzzarella, 614 F.3d at 89; see also Binderup, 836
       F.3d at 346.

 The first prong is a “threshold inquiry” into whether the challenged conduct is

 protected by the right to keep and bear arms. Marzzarella, 614 F.3d at 89. Here, the

 answer to that threshold inquiry is plain: if the Second Amendment protects any

 conduct, it certainly protects Rachlin’s fundamental right to keep and bear arms,


 4
   Plaintiffs reserve their right to argue in subsequent proceedings that a tiers of-
 scrutiny approach is never appropriate in Second Amendment cases. See Heller
 v. District of Columbia, 670 F.3d 1244, 1271–85 (D.C. Cir. 2011) (Heller II)
 (Kavanaugh, J., dissenting).
                                            20
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 29 of 48 PageID: 90




 which necessarily includes the ability to lawfully acquire arms in the first place. See

 Teixeira, 873 F.3d at 677. Therefore, Baumann’s determinations to condition

 Rachlin’s ability to acquire arms on screening by a clinical psychologist and deny

 Rachlin an FID card, are unconstitutional under any standard that could conceivably

 apply, particularly where, as here, there was, and still is, no reasonable factual or

 statutory basis to find that Rachlin has a mental condition that presents a danger to

 himself or others.

    A. Baumann’s Policy and Demand Requiring Plaintiff to Submit to
       Screening by a Clinical Psychologist In Order to Obtain A Firearms
       Purchase Identification Card, and Denial of Plaintiff’s Application for a
       Firearms Purchase Identification Card, Impose an Ongoing Burden on
       Plaintiff’s Second Amendment Right to Keep and Bear Arms

       Neither the text nor history of the Second Amendment nor the Supreme

 Court’s decision in Heller divides the right to keep and bear arms, like an onion into

 a core and various outer layers. The constitutional text simply provides that the “right

 of the people to keep and bear Arms, shall not be infringed”—full stop. U.S.

 CONST. amend. II. Nonetheless, in Heller, the Supreme Court recognized that the

 Second Amendment protects the “ ‘core’ . . . right to possess firearms for defense of

 hearth and home.” Marzzarella, 614 F.3d at 88. “After Heller . . . federal courts of

 appeals have held that the Second Amendment protects ancillary rights necessary to

 the realization of the core right to possess a firearm for self-defense.” Teixeira, 873

 F.3d at 677. This Circuit has acknowledged that its “sister circuits have conducted

                                           21
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 30 of 48 PageID: 91




 such an analysis and their opinions are illustrative.” Drummond v. Twp. of Robinson,

 784 F. App’x 82, 84 n.8 (3d Cir. 2019)(citing Teixeira, 873 F.3d at 677). One of

 these ancillary rights is acquisition of arms in the first place. Teixeira, 873 F.3d at

 677; see also Ezell, 651 F.3d at 704 (“The right to possess firearms for protection

 implies a corresponding right to acquire and maintain proficiency in their use . . . .”).

 “As with purchasing ammunition and maintaining proficiency . . . the core Second

 Amendment right to keep and bear arms for self-defense ‘wouldn’t mean much’

 without the ability to acquire arms.” Teixeira, 873 F.3d at 677 (citing Ezell, 651 F.3d

 at 704).

       The “central” holding of the Supreme Court in Heller was “that the Second

 Amendment protects a personal right to keep and bear arms for lawful purposes,

 most notably for self-defense within the home.” McDonald, 561 U.S. at 780. “The

 very enumeration of the right takes out of the hands of government—even the Third

 Branch of Government—the power to decide on a case-by-case basis whether the

 right is really worth insisting upon.” Heller, 554 U.S. at 634. The Second

 Amendment “elevates above all other interests”—including any interest in unfairly

 targeting individuals like Rachlin who voluntarily sought mental health

 counseling—“the right of law-abiding, responsible citizens to use arms in defense

 of hearth and home.” Id at 635. The Second Amendment is not a “second-class right,

 subject to an entirely different body of rules than the other Bill of Rights guarantees,”

                                            22
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 31 of 48 PageID: 92




 McDonald, 561 U.S. at 780, and it cannot “be singled out for special—and specially

 unfavorable—treatment,” id. at 778–79.

       The first step of the Marzzarella analysis is straightforward in this case. The

 challenged actions—Baumann’s policy and demand that Rachlin undergo screening

 by a clinical psychologist in order to obtain an FID card, a demand without basis

 under New Jersey law or the U.S. Constitution, and Baumann’s baseless refusal to

 issue an FID card to Rachlin—clearly burden Rachlin’s Second Amendment right

 to keep and bear arms in that Baumann prevented, and continues to prevent Rachlin

 from exercising the right to any extent. Indeed, Baumann’s conduct imposes more

 than just a burden on Rachlin’s right to keep and bear arms—Baumann’s conduct

 completely deprives Rachlin from exercising his right because Rachlin cannot

 acquire firearms in the first place without an FID card.

       As well, in an as-applied challenge, at Marzzarella step one, it is necessary

 not only to determine whether the challenged action burdens conduct protected by

 the Second Amendment, but whether the Plaintiff is an individual who is disqualified

 from asserting his Second Amendment rights in the first place. Binderup, 836 F.3d

 at 387. Here, Rachlin is not disqualified from asserting his Second Amendment

 rights under any of the provisions of N.J.S.A. § 2C:58-3(c), and thus Baumann “shall

 upon application issue to [Rachlin] . . . a firearms purchaser identification card.”

 N.J.S.A. § 2C:58-3(d) (emphasis added). Baumann had, and still has, no reasonable

                                          23
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 32 of 48 PageID: 93




 factual basis and no statutory basis to suspect that Rachlin had a mental condition

 that presents a danger to himself or others. Thus, Baumann’s insistence that Rachlin

 be evaluated by a clinical psychologist and denial of Rachlin’s application for an

 FID card, were, and remain, unconstitutional impediments to Rachlin’s exercise of

 his right to keep and bear arms.

       Even before the highly stressful COVID-19 pandemic, mental health

 counseling was widely accepted and utilized throughout the United States. A 2004

 poll conducted by the American Psychological Association (the “APA”), revealed

 that “[n]early half (48%) of American households have had someone see a mental

 health professional and nine out of 10 Americans say they are likely to consult or

 recommend a mental health professional if they or a family member are experiencing

 a problem.”5 More recently, according to the 2019 National Health Interview Survey

 conducted by the Centers for Disease Control and Prevention National Center for

 Health Statistics, in 2019, “19.2% of adults had received any mental health treatment

 in the past 12 months, including 15.8% who had taken prescription medication for

 their mental health and 9.5% who received counseling or therapy from a mental

 health professional.”6


 5
   APA Poll: Most Americans Have Sought Mental Health Treatment But Cost,
 Insurance Still Barriers, AMERICAN PSYCHOLOGICAL ASSOCIATION
 (2004), available at https://www.apa.org/news/press/releases/2004/05/apa-poll
 6
   Emily P. Terlizzi, M.P.H., and Benjamin Zablotsky, Ph. D., Mental Health
 Treatment Among Adults: United States, 2019, U.S. DEPARTMENT OF
                                          24
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 33 of 48 PageID: 94




       Undergoing voluntary mental health counseling or evaluation is a common,

 lawful, and beneficial activity that should be encouraged, not punished and

 stigmatized through deprivation of constitutional rights by misguided governmental

 actors who erroneously conflate mental health counseling with dangerousness when,

 in reality, millions of Americans seek counseling regularly to address a variety of

 issues that have nothing to do with firearms safety. Moreover, if applicants, who,

 like Rachlin, have sought or received consensual mental health counseling in non-

 confined settings, can face arbitrary denial of FID cards based on fabricated mental

 health requirements imposed by local law enforcement officials acting as de facto

 mental health professionals, the result will be the creation of an entirely new class

 of individuals disqualified from firearms possession, contrary to the laws of New

 Jersey and federal law.7




 HEALTH AND HUMAN SERVICES, Centers for Disease Control and
 Prevention, National Center for Health Statistics, NCHS Data Brief No. 380 (Sep.
 2020), available at https://www.cdc.gov/nchs/data/databriefs/db380-H.pdf
 7
   See 18 U.S.C. § 922(g). Categories of persons disqualified from exercising
 Second Amendment rights under federal law include those who are felons,
 fugitives from justice, “unlawful user[s] of or addicted to any controlled
 substance”, have “been adjudicated as a mental defective or who has been
 committed to any mental institution”, have been dishonorably discharged from the
 United States Armed Forces, are “subject to a court order that restrains such person
 from harassing, stalking, or threatening an intimate partner . . . .”, or have “been
 convicted in any court of a misdemeanor crime of domestic violence.
                                          25
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 34 of 48 PageID: 95




       In sum, Baumann’s conduct imposes an ongoing burden on, and

 unconstitutional impediment to, Rachlin’s exercise of his right to keep and bear

 arms, which will continue in the future, absent immediate injunctive relief.

    B. Baumann’s Conduct Fails Any Level of Heightened Constitutional
       Scrutiny

              1. At a Minimum, Strict Scrutiny Should Apply

       Even if this Court concludes that Baumann’s conduct, and application of

 N.J.S.A. § 2C:58-3(c) to Rachlin, are not categorically unconstitutional (see Section

 II infra), Baumann’s conduct must at the least be subjected to the highest level of

 constitutional scrutiny. As the Supreme Court has explained, “strict judicial scrutiny

 [is] required” whenever a law “impinges upon a fundamental right explicitly or

 implicitly protected by the Constitution.” San Antonio Indep. Sch. Dist. v. Rodriguez,

 411 U.S. 1, 17 (1973); see also Ass’n of N.J. Rifle & Pistol Clubs Inc. v. AG N.J.,

 974 F.3d 237, 259 (3d Cir. 2020) (Matey, J., dissenting) (“[F]ollowing the direction

 of Marzzarella, strict scrutiny applies to restrictions burdening rights at the core of

 the Second Amendment.”). And the right to bear arms is not only specifically

 enumerated in the Constitution; it was also counted “among those fundamental rights

 necessary to our system of ordered liberty” by “those who drafted and ratified the

 Bill of Rights.” McDonald, 561 U.S. at 768, 778. Applying a lesser standard would

 relegate the Second Amendment to “a second-class right.” Id. at 780.

       Whatever public safety interest Baumann may claim in conditioning Rachlin’s
                                           26
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 35 of 48 PageID: 96




 FID card on screening by a clinical psychologist (and, to be clear, Rachlin maintains

 that Baumann has no such legitimate public safety interest), Baumann has made no

 effort to tailor the requirement so as to minimize imposing unnecessary or overly

 broad restraints—much less to establish “the least restrictive means” of achieving

 any “compelling” interests—which is the essence of the strict scrutiny test. Miller

 v. Johnson, 515 U.S. 900, 920 (1995). Indeed, Baumann initially instructed Rachlin

 to obtain a note from a “mental health professional” that Rachlin is not a danger to

 himself or others. Rachlin did exactly that—he obtained a letter from Faiman (a

 mental health professional) stating unequivocally that Rachlin was not a danger to

 himself or others. Yet, rather than accept Faiman’s letter, and thus process Rachlin’s

 application in the least restrictive and narrowly tailored manner possible, Baumann

 insisted that Rachlin incur the substantial cost and difficulty, and submit to the

 unconstitutional burden of being screened by a clinical psychologist, without any

 legal basis or factual basis.

       In the Second Amendment context, a government actor such as Baumann

 cannot narrow the channels for exercising the right to keep and bear arms by limiting

 one’s access to the essential instruments of that right in the first place. Moreover,

 there has been no showing that Rachlin is in any way disqualified from acquiring,

 owning, or possessing firearms, much less that he is dangerous, so as to somehow

 justify prophylactically stripping him of his fundamental right to keep and bear arms,

                                          27
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 36 of 48 PageID: 97




 thus rendering the challenged conduct unconstitutional under strict scrutiny.

              2. Baumann’s Conduct Fails Even Intermediate Scrutiny8

       The lack of meaningful tailoring by Baumann’s renders his conduct

 unconstitutional not only under strict scrutiny, but even under intermediate scrutiny,

 because that test requires at least “a means narrowly tailored to achieve the desired

 objective.” Bd. of Trustees of State Univ. of New York, 492 U.S. 468, 480 (1989).

       Even under intermediate scrutiny, a challenged restriction cannot burden

 substantially more constitutionally protected conduct than necessary to achieve the

 State’s interest. McCullen v. Coakley, 134 S. Ct. 2518, 2540 (2014). Baumann’s

 conduct flunks intermediate scrutiny under the very same reasoning. There is no

 evidence that Baumann considered less constitutionally restrictive means of

 pursuing the same ends. In fact, quite the contrary—even when presented with the

 letter from Faiman, Baumann persisted in requiring that Rachlin be screened by a

 clinical psychologist. While nakedly suppressing constitutionally protected

 conduct, as Baumann did to Rachlin, “is sometimes the path of least resistance,”

 intermediate scrutiny’s tailoring requirement is designed precisely to “prevent[ ]

 the government from too readily sacrificing [constitutional rights] for efficiency.”

 McCullen, 573 U.S. at 486 (brackets and quotation marks omitted). Indeed, even if


 8
  Because “rational basis” review is unavailable in the Second Amendment context,
 see Heller 554 U.S. at 628 n.27, Plaintiffs’ challenge must at a minimum be
 decided under intermediate scrutiny.
                                          28
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 37 of 48 PageID: 98




 used as a means to purportedly serve the further end of increasing public safety, an

 attempt to nakedly suppress the acquisition of firearms by law-abiding citizens is

 “not a permissible strategy . . . .” Grace v. District of Columbia, 187 F. Supp. 3d

 124, 148 (D.D.C. 2016) (quoting City of Los Angeles v. Alameda Books, Inc., 535

 U.S. 425 (2002) (Kennedy, J., concurring), vacated and remanded by Wrenn v.

 District of Columbia, 864 F.3d 650, 665 (D.C. Cir. 2017).

       Baumann simply cannot show, under any tier of scrutiny, how completely

 barring Rachlin from exercising his Second Amendment right to keep and bear arms

 is necessary to advance public safety. Plaintiff is therefore likely to succeed on the

 merits of his Second Amendment challenge.

    VI.   Alternatively, Baumann’s Policy and Demand Requiring Plaintiff to
          Submit to Screening by a Clinical Psychologist In Order to Obtain
          an Firearms Purchase Identification Card, and Denial of Plaintiff’s
          Application for a Firearms Purchase Identification Card, Are
          Categorically Unconstitutional Because They Completely Bar
          Plaintiff from Exercising His Second Amendment Right to Keep and
          Bear Arms, Despite the Fact that Plaintiff Is Not Subject to
          Disqualification from Acquiring, Owning, or Possessing Firearms
          Under New Jersey or Federal Law and Presents No Danger to
          Public, Health, Safety, or Welfare

       Because Baumann’s policy and demand requiring Rachlin to submit to

 screening by a clinical psychologist, and denial of Rachlin’s application for an FID

 card, completely bar Rachlin from acquiring, owning, or possessing firearms,

 Baumann’s application of N.J.S.A. § 2C:58-3(c) to Rachlin is categorically

 unconstitutional and must be enjoined as such. Indeed, “a law that burdens persons,
                                          29
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 38 of 48 PageID: 99




 arms, or conduct protected by the Second Amendment and that does so with the

 effect that the core of the right is eviscerated is unconstitutional.” Binderup, 836

 F.3d at 364 (3d Cir. 2016) (Hardiman, J. concurring). As Judge Hardiman further

 observed:

       We are not the first to recognize this categorical rule. As the Seventh Circuit
       has explained, ‘[b]oth Heller and McDonald suggest that broadly prohibitory
       laws restricting the core Second Amendment right—like the handgun bans at
       issue in those cases, which prohibited handgun possession even in the home—
       are categorically unconstitutional.’ Id. (quoting Ezell, 703 F.3d at 703).

       Given that Baumann has completely barred Rachlin from acquiring, owning,

 or possessing firearms, Heller makes the next analytical steps clear. Because the

 Second Amendment “elevates” the core right to self-defense “above all other

 interests,” infringements upon this “core protection” must be held unconstitutional

 categorically, not “subjected to a freestanding ‘interest-balancing’ approach.” Id. at

 634–635. Baumann’s wholesale prohibition on Rachlin’s right to acquire any

 firearms is just such an infringement of core Second Amendment conduct.

 Accordingly, it is flatly unconstitutional.

       Heller requires per se invalidation of bans that strike at the heart of the Second

 Amendment. In Heller, the Supreme Court declined the invitation to analyze the ban

 on the right to keep arms at issue there under “an interest-balancing inquiry” based

 on the “approach . . . the Court has applied . . . in various constitutional contexts,

 including election-law cases, speech cases, and due process cases,” id. at 689–90

                                               30
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 39 of 48 PageID: 100




 (Breyer, J., dissenting), ruling instead that the right to keep and bear arms was

 “elevate[d] above all other interests” the moment that the People chose to enshrine

 it in the Constitution’s text, id. at 635 (majority opinion). And in McDonald, the

 Court reaffirmed that Heller had deliberately and “expressly rejected the argument

 that the scope of the Second Amendment right should be determined by judicial

 interest balancing.” 561 U.S. at 785 (plurality opinion). This reasoning applies here,

 since complete barring Rachlin’s right to keep and bear arms is an option that the

 Second Amendment takes “off the table.” Heller, 554 U.S. at 636.

       While the Third Circuit generally requires restrictions on Second Amendment

 rights to be scrutinized under “some form of means-end scrutiny,” Marzzarella, 614

 F.3d at 89, such scrutiny is not necessary or appropriate here, where the restriction

 in question is a flat, categorical ban on the acquisition of any firearms. That is why

 other circuits that have adopted a tiers-of-scrutiny analysis as the default form of

 analysis for most Second Amendment challenges continue to apply Heller’s

 categorical approach to “ ‘complete prohibition[s]’ of Second Amendment rights.”

 Wrenn, 864 F.3d at 665 (quoting Heller, 554 U.S. at 629); see also Moore v.

 Madigan, 702 F.3d 933, 942 (7th Cir. 2012) (striking down ban on carrying arms

 categorically despite circuit precedent applying levels-of-scrutiny analysis in other

 Second Amendment cases). Baumann’s application of N.J.S.A. § 2C:58-3(c) to




                                          31
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 40 of 48 PageID: 101




 Rachlin operates as just such a “complete prohibition,” and it thus must be treated

 as categorically unconstitutional.

        Furthermore, a recent decision from the Northern District of California

 regarding firearms and mental health is relevant to the subject of complete

 prohibition on firearms ownership and serves as an illustrative contrast to Rachlin’s

 circumstances. See Stokes v. United States DOJ, 2021 U.S. Dist. LEXIS 142785*

 (N.D. Cal. July 30, 2021). When plaintiff Stokes was 18 years of age and a high-

 school senior in 2002, he was taken to a hospital by friends and family after ingesting

 various alcohol and drugs, including “psilocybin mushrooms”, over a period of

 several days. Id. at *2-3. Following this “hallucinogenic drug binge”, plaintiff

 indicated to an evaluating doctor that he would cease drug and alcohol use. Id. at 3.

 However, the next day, hospital personnel transferred the plaintiff to a psychiatric

 hospital. Id. Although plaintiff went voluntarily, he learned on the way to the

 psychiatric hospital that he was in fact being held involuntarily, or “certified”, for

 14 days pursuant to the California Welfare and Institutions Code. Id. at 3-4.

 However, no judge ever reviewed his case or committed the plaintiff. Id. at 4.

        Thereafter, plaintiff graduated high school and college, and lived a law-

 abiding life, other than a misdemeanor conviction for carrying a concealed, unloaded

 pistol in 2006. Id. at 4-5. In 2016, plaintiff desired to inherit a pistol and hunting rifle

 from his grandfather. Id. at 5-6. But the California Department of Justice, having

                                             32
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 41 of 48 PageID: 102




 conducted an eligibility check of the plaintiff, indicated that he was ineligible to

 receive a permit to possess the firearms based on his purported involuntary

 commitment for being a “danger to self or others or gravely disabled” in 2002. Id.

 at 6. However, the Court found that “it is undisputed that no judge ever became

 involved in our plaintiff’s case, and he was never specifically found to be mentally

 ill and dangerous . . . .” Id. at 14. Although no records of the plaintiff’s 14-day

 treatment at the psychiatric hospital survived due to the hospital’s closure, the Court

 found that there were three key facts: (1) There was no judicial involvement in the

 purported commitment, (2) The plaintiff was not found to be both mentally ill and

 dangerous, and (3) The commitment could have been based on the plaintiff being

 unable to accept treatment voluntarily rather than being unwilling to accept

 treatment voluntarily. Id. at 27-28 (citing Mai v. United States, 952 F.3d 1106 (9th

 Cir. 2020). Moreover, the plaintiff testified that he voluntarily accepted treatment at

 both hospitals in question. Id. at 37-38. Therefore, the plaintiff was not disqualified

 under federal or state law from possessing firearms, and “defendants were wrong to

 deny Stokes a firearm permit on account of the . . . certification.” Id. at 29; see also

 Rhein v. Pryor, 2014 U.S. Dist. LEXIS 36305* at 17-18 (N.D. Ill. Mar. 20, 2014)

 (where the Illinois State Police revoked plaintiff David Rhein’s Firearms Owners

 Identification Card on the basis of an alleged mental condition, but he alleged that

 “[t]here [was] no reasonable basis to conclude [he] had a mental condition that

                                           33
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 42 of 48 PageID: 103




 presented a clear and present danger to himself or anyone else”, his allegations

 relating to his as-applied Second Amendment claim were deemed to be true at the

 pleading stage and survived dismissal.).

       The contrasts between Stokes and Rachlin could not be clearer. Rachlin,

 unlike Stokes, does not use illegal drugs or abuse alcohol, has never been convicted

 of a crime, let alone a crime involving a firearm as Stokes was, and has not spent so

 much as a single minute in a psychiatric hospital. Moreover, when Rachlin

 voluntarily agreed to be evaluated at CentraState, he was a minor, whereas Stokes

 was an adult, albeit a high-school senior. Yet, even Stokes, who used multiple illegal

 drugs and was then transported to a psychiatric hospital, was not denied his right to

 acquire, own, and possess firearms. The similarities between Stokes and Rachlin are

 also important to note—neither has ever been adjudicated by a court or any other

 tribunal as a mental defective or as a danger to himself or others, and,

 notwithstanding Stokes’s “certification”, neither has ever been involuntarily

 committed or confined within the meaning of any law.

       Ultimately, Rachlin, who, unlike Stokes, has no issues in his background that

 even remotely implicate dangerousness or any other potential disqualifying

 characteristic, is entitled to exercise his Second Amendment right to keep and bear

 arms, free from Baumann’s categorical deprivation of same.




                                            34
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 43 of 48 PageID: 104




    VII. Plaintiff Will Suffer Irreparable Harm in the Absence of a
         Preliminary Injunction
       The conclusion that Plaintiff has a reasonable probability of success on his

 Second Amendment claim compels the conclusion that he faces irreparable injury in

 the absence of injunctive relief. It is well-accepted that the deprivation of a

 constitutional right constitutes irreparable harm. K.A. ex rel. Ayers v. Pocono

 Mountain Sch. Dist., 710 F.3d 99, 113 (3d Cir. 2013). The Third Circuit has

 recognized this rule in the context of a variety of constitutional rights. See, e.g., id.

 (First Amendment); Lewis v. Kugler, 446 F.2d 1343, 1350 (3d Cir. 1971) (Fourth

 Amendment). Rights under the Second Amendment should be treated no differently.

 McDonald, 561 U.S. at 780.

       The loss of a First Amendment right is frequently presumed to cause
       irreparable harm based on the intangible nature of the benefits flowing
       from the exercise of those rights. . . . The Second Amendment protects
       similarly intangible and unquantifiable interests. Heller held that the
       Amendment’s central component is the right to possess firearms for
       protection. Infringements of this right cannot be compensated by
       damages. Ezell, 651 F.3d at 699 quotation marks and citation omitted).

 Each day Baumann’s unconstitutional ban on Rachlin’s acquisition of any firearms

 continues in force, Rachlin faces an ongoing and permanent loss of his Second

 Amendment rights. This injury cannot be compensated through monetary damages

 alone and cannot be compensated without injunctive relief. See Id.




                                            35
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 44 of 48 PageID: 105




    VIII. The Balance of the Equities Favors the Grant of Preliminary
          Injunctive Relief
       The public interest and balance of equities likewise favor Rachlin given that

 he is likely to succeed on the merits of his Second Amendment claim. “[I]t is always

 in the public interest to prevent the violation of a party’s constitutional rights,”

 Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998), for “the

 enforcement of an unconstitutional law vindicates no public interest,” K.A. ex rel.

 Ayers, 710 F.3d at 114; see also Wrenn, 864 F.3d at 667. On the other side of the

 scale, Defendants will suffer no harm, as have no valid interest in enforcing a

 demand for clinical psychological screening that has no basis under New Jersey law

 or the U.S. Constitution.

    Moreover, as discussed in Section I.A, supra, this case presents significant public

 interest considerations beyond the actual dispute between the parties. If Baumann’s

 unconstitutional conduct is not enjoined, local law enforcement officials will be

 emboldened to improperly act as de facto mental health professionals, with the result

 being the creation of an entirely new class of individuals disqualified from firearms

 possession, contrary to the laws of New Jersey, federal law, and the U.S.

 Constitution. Given that millions of Americans seek mental health counseling

 regularly to address a wide variety of issues that have nothing to do with firearms

 safety, they should not be punished and stigmatized through deprivation of



                                          36
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 45 of 48 PageID: 106




 constitutional rights by misguided governmental actors who erroneously conflate

 mental health counseling with dangerousness.

    IX.    The Court Should Waive the Bond Requirement or Set Bond at a
           Nominal Amount
    While FED. R. CIV. P. 65(c) provides that “[t]he court may issue a preliminary

 injunction . . . only if the movant gives security in an amount that the court considers

 proper to pay the costs and damages sustained by any party found to have been

 wrongfully enjoined,” the Third Circuit has recognized that the district court may

 sometimes dispense with that requirement. Temple Univ. v. White, 941 F.2d 201,

 219 (3d Cir. 1991). In “noncommercial cases” such as this one the Court should

 “balance [ ] the equities of the potential hardships that each party would suffer as a

 result of a preliminary injunction” and may excuse the bond on that basis. Elliott v.

 Kiesewetter, 98 F.3d 47, 59–60 (3d Cir. 1996). “The court should also consider

 whether the applicant seeks to enforce a federal right and, if so, whether imposing

 the bond requirement would unduly interfere with that right.” Board of Educ. v. F.C.

 ex rel. R.C., 2 F. Supp. 2d 637, 646 (D.N.J. Apr. 22, 1998). Here, Defendants will

 not suffer costs and damages from the proposed preliminary injunction, while

 imposing a more than de minimis bond would unduly interfere with Rachlin’s

 Second Amendment rights. Plaintiff should therefore not be required to post security

 or should be required to post only a nominal amount.



                                           37
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 46 of 48 PageID: 107




    X.     The Court Should Enter Final Judgment Awarding a Permanent
           Injunction
         FED. R. CIV. P. 65(a)(2) authorizes a court considering a motion for

 preliminary injunctive relief to “advance the trial on the merits and consolidate it

 with the hearing” on the motion for preliminary relief in appropriate cases. See also

 DeLeon v. Susquehanna Cnty. Sch. Dist., 747 F.2d 149, 152 n.6 (3d Cir. 1984) (“[A]

 preliminary injunction hearing may be combined with a hearing on the merits,

 pursuant to FED. R. CIV. P. 65(a)(2), if it is accompanied by notice to the parties

 sufficient to enable them to present all of their evidence.”); Getzes v. Mackereth,

 2013 WL 5882040, at *2 (M.D. Pa. Oct. 30, 2013) (consolidating the merits with the

 preliminary injunction proceeding where the preliminary relief sought by the

 plaintiff “is the same which he hopes to ultimately obtain following a trial on the

 merits”). Courts have repeatedly held that such consolidation is appropriate where

 “no factual or legal disputes will remain once the Court resolves the preliminary

 injunction motion,” Morris v. District of Columbia, 38 F. Supp. 3d 57, 62 n.1

 (D.D.C. 2014), such that “the eventual outcome on the merits is plain at the

 preliminary injunction stage,” Curtis 1000, Inc. v. Suess, 24 F.3d 941, 945 (7th Cir.

 1994); accord Baby Tam & Co. v. City of Las Vegas, 154 F.3d 1097, 1102 (9th Cir.

 1998), abrogated on other grounds; Dream Palace v. County of Maricopa, 384 F.3d

 990, 1002 (9th Cir. 2004); Kickapoo Traditional Tribe of Texas v. Chacon, 46 F.

 Supp. 2d 644, 648–49 (W.D. Tex. 1999).

                                          38
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 47 of 48 PageID: 108




        That is the case here. The key fact relevant to Rachlin’s challenge—that

 Baumann is flatly and categorically preventing Rachlin from exercising any Second

 Amendment rights—is not plausibly in dispute. Rather, whether Rachlin’s challenge

 will prevail turns entirely on this Court’s resolution of the questions of law presented

 above—questions that the Court should resolve in Rachlin’s favor as a matter of law.

 Accordingly, “the merits of the plaintiff’s challenge are certain and don’t turn on

 disputed facts,” and the Court should enter final judgment and permanent, not merely

 preliminary, injunctive relief. Wrenn, 864 F.3d at 667; see also Moore, 702 F.3d at

 942.

        Therefore, the Court should issue a permanent injunction (1) enjoining and

 restraining Defendants from denying and continuing to deny Plaintiff’s FID card

 application, (2) enjoining and restraining Defendants from engaging in acts and

 enforcing their policies, demands, practices, and customs that individually and

 collectively result in the denial of Plaintiff’s FID card and violation of Plaintiff’s

 right to keep and bear arms, including but not limited to Defendants’ policy and

 demand that Rachlin submit to screening by a clinical psychologist in order to obtain

 an FID card, (3) requiring that Defendants issue Plaintiff an FID card and allow

 Plaintiff to acquire and possess firearms in accordance with New Jersey law, and (4)

 to the extent State law formed the basis of Defendants’ past and continuing denial




                                           39
Case 3:21-cv-15343-FLW-TJB Document 7-1 Filed 09/21/21 Page 48 of 48 PageID: 109




 of Plaintiff’s FID card and right to keep and bear arms, enjoining and restraining

 Defendants from continuing to enforce such provisions against Plaintiff.

                                  CONCLUSION

       For the foregoing reasons, the Court should restrain and enjoin Defendants

 as set forth herein.


 Dated: September 21, 2021                                Respectfully submitted,

                                                       By: s/ Edward A. Paltzik
                                                               Edward A. Paltzik
                                               JOSHPE MOONEY PALTZIK LLP
                                                     1407 Broadway, Suite 4002
                                                          New York, NY 10018
                                                            Tel: (212) 344-8211
                                                            Fax: (212) 313-9478
                                                           epaltzik@jmpllp.com

                                                             Attorneys for Plaintiff




                                         40
